DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s remarks filed on 04/29/2022 have been fully considered, therefore, see the office action below. 
The examiner will address all other remarks that do not concern the prior art rejections, if any, in the office action below. 
Response to Arguments
Status of the instant application:
Claim[s] 1 – 4, 8 – 11, 13, 15, 17, 19 are pending in the instant application. 
Claim[s] 5, 7, 12, 14, 16, 18, have been cancelled during the course of prosecution. 
Claim Rejections - 35 USC § 102
As per claim(s) 1, 8 is/are rejected under 35 U.S.C. 102[a][1] as being taught by Kim et al. [US PGPUB # 2012/0159598], applicant’s claim amendments have been considered, therefore, the rejections are withdrawn. 
Claim Rejections - 35 USC § 103
As per claim[s] 2, 9 that were rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. [US PGPUB # 2012/0159598] in view of Roth et al. [US PAT # 9203818], the rejections are withdrawn. 
As per claim[s] 3, 10, 15 that were rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. [US PGPUB # 2012/0159598] in view of Roth et al. [US PAT # 9203818] as applied to claim[s] 2 above, and further in view of Tomita et al. [US PGPUB # 2003/0152231], the rejections are withdrawn. 
As per claim[s] 4, 11 that were rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. [US PGPUB # 2012/0159598] in view of Tadayon et al. [US PGPUB # 2020/0202028], the rejections are withdrawn. 
As per claim[s] 5, 12 that were rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. [US PGPUB # 2012/0159598] in view of Roth et al. [US PAT # 9203818] as applied to claim[s] 2 above, and further in view of Webster [WO 2005/088504], the rejections are withdrawn. 
As per claim[s] 6, 13 that were rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. [US PGPUB # 2012/0159598] in view of Roth et al. [US PAT # 9203818] and Webster [WO 2005/088504] as applied to claim[s] 5 above, and further in view of Suh et al. [US PGPUB # 20200051074], the rejections are withdrawn. 
As per claim|[s] 7, 14 that were rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. [US PGPUB # 2012/0159598] in view of Woodward et al. [US PAT # 8561211], the rejections are withdrawn. 
As per claim[s] 17 that was rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. [US PGPUB # 2012/0159598] in view of Roth et al. [US PAT # 9203818] and Tomita et al. [US PGPUB # 2003/0152231] as applied to claim[s] 15 above, and further in view of Suh et al. [US PGPUB # 20200051074], the rejection is withdrawn. 
As per claim[s] 18 that was rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. [US PGPUB # 2012/0159598] in view of Roth et al. [US PAT # 9203818] and Tomita et al. [US PGPUB # 2003/0152231] and Suh et al. [US PGPUB # 20200051074] as applied to claim[s] 17 above, and further in view of Webster [WO 2005/088504], the rejection is withdrawn.
As per claim[s] 19 that was rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. [US PGPUB # 2012/0159598] in view of Roth et al. [US PAT # 9203818] and Tomita et al. [US PGPUB # 2003/0152231] as applied to claim[s] 15 above, and further in view of Tadayon et al. [US PGPUB # 2020/0202028], the rejection is withdrawn.

Allowable Subject Matter
Claim[s] 1 – 4, 6, 8 – 11, 13, 15, 17, 19 are allowed, but are renumbered as 1 – 13.  The following is an examiner’s statement of reasons for allowance: the following prior arts were yielded at time of search for the claimed invention, the prior arts do not teach applicant’s claimed invention:
Boland [US PGPUB # 2019/0068608], who generally does teach a storage device and a network interface. A processor is coupled to the storage device and communicably coupled to the network interface, which stores software instructions for controlling the processor. A request is processed for an exclusive claim to a unique identifier associated with an individual received through a network interface. An individual claim to the unique identifier is verified proper. A user account is created if the individual claim is verified, and the user account is associated with the respective individual claimed unique identifier. A look up service is provided for responding to external queries regarding whether individual unique identifiers of the type claimed by the individual is claimed. A proof of the identity of the individual is provided based on the individual exclusive claim to the claimed unique identifier in response to a request to provide proof if authorized by the individual through the user account.
Bonnell [US PGPUB # 20180083771], who generally does teach a key provisioning component for generating a public key and private key for a user account. A user electronic mail component generates an email from a user, signs the email using the private key and transmits the email over a network to a recipient computer. A data access component selects sensitive data, grants permission to access the sensitive data and revokes access to sensitive data. A block chain component receives records from the user and adds the records to a block chain.
Kane et al. [US PGPUB # 2005/0010780], who generally does teach access to the personal information, is received by an electronic device, from an entity external to the electronic device. The external entity is provided with cryptographically protected access information which allows the entity to access the personal information existing within a personal database that is external to the electronic device.
	While Kane does disclose accessing personal information by a requestee of an electronic device stored an external entity. Where the requestee is authenticated by a token and certificate [Figures: 1, 4], however, Kane doesn’t teach at least the claim limitations of: “………receive a personal information request from an information requesting device,
receive permission information generated by an information providing device, for allowing access to personal information from the information requesting device, wherein the permission information comprises a token and a certificate in which a search range of personal information and an identifier of the information providing device are signed with a signature key,
obtain access information used by the information requesting device from the information requesting device,
request a first validation of the personal information request from at least one
authentication server based on the token and the certificate, and request a second validation of the information requesting device from at least one authentication server based on the access information, 
	in response to receiving a result indicating the first validation and the second validation are successful:
	primarily classify personal information, as associated with the information providing device, based on at least one piece of personal information stored in a registration server, and the identifier of the information providing device; and
	secondarily classify the primarily classified personal information, based on the search range;
	decrypt the secondarily classified personal information, based on a first encryption key of the information providing device and a second encryption key of the electronic device, and
	transmit the decrypted personal information to the information requesting
device,” of claim #1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434